Citation Nr: 9923701	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  97-00 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for 
degenerative joint disease of the left knee and both elbows.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active air service from March 1951 to May 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from July 1995 and August 1996 rating decisions of the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO).  By July 1995 rating decision, the RO 
determined that new and material evidence had not been 
submitted to reopen claims of entitlement to service 
connection for degenerative joint disease of the left knee 
and both elbows.  By August 1996 rating decision, the RO 
denied entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  The veteran duly perfected appeals as 
to both decisions.

The Board notes that the veteran has alleged that the RO 
committed clear and unmistakable error in the August 1990 
rating decision which denied service connection for 
degenerative joint disease of the left knee and elbows.  This 
matter has not yet been addressed by the RO and is referred 
for initial consideration.  


FINDINGS OF FACT

1.  By August 1990 rating decision, the RO denied service 
connection for degenerative joint disease of the left knee 
and elbows.  No appeal was initiated within one year 
following notice to the veteran in September 1990.  

2.  Evidence received since the August 1990 rating decision 
includes medical evidence not previously considered, which 
bears directly and substantially on the specific matters 
under consideration regarding the issues of service 
connection for degenerative joint disease of the left knee 
and elbows.

3.  Service medical records contain notations of left knee 
and bilateral elbow pain; the veteran has reported continuous 
left knee and bilateral elbow symptomatology since service; 
and the record contains a medical opinion suggesting a link 
between his current degenerative joint disease of the left 
knee and elbows to his reported continuous symptomatology.  


CONCLUSIONS OF LAW

1.  The August 1990 rating decision which denied entitlement 
to service connection for degenerative joint disease of the 
left knee and elbows is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.1103 (1998).

2.  New and material evidence has been received to warrant 
reopening of the claims of entitlement to service connection 
for degenerative joint disease of the left knee and elbows.  
38 U.S.C.A. §§ 5108 (West 1991); 38 C.F.R. § 3.156 (1998).

3.  The claims of entitlement to service connection for 
degenerative joint disease of the left knee and elbows are 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will discuss the veteran's claims of entitlement to 
service connection for degenerative joint disease of the left 
knee and both elbows.  For reasons which will become evident, 
adjudication by the Board of the TDIU claim will be deferred 
pending further evidentiary development on remand.


Discussion

The "old" evidence

The veteran's March 1951 military enlistment medical 
examination report is negative for pertinent complaints or 
abnormalities.  

In-service medical records show that in June 1955, the 
veteran was involved in an automobile accident in which he 
sustained various injuries, including a comminuted fracture 
of the right tibia requiring an open reduction and screw 
fixation of the fracture, as well as a bone graft from the 
hip.  He also sustained lacerations of the left leg in the 
accident which required sutures.  

Thereafter, the veteran was seen frequently in connection 
with complaints of right leg and low back pain.  In June 
1959, he was afforded a consultation with a private 
orthopedist.  In his examination report, the orthopedist 
concluded that the veteran had sustained "a very severe leg 
injury," resulting in a "a poor weight bearing [right] 
knee;" he concluded that the veteran was a "hazard for 
excessive walking or climbing."  No complaints or 
abnormalities pertaining to the left knee or elbows were 
recorded.

In September 1964, the veteran sought treatment for left knee 
pain, stating that it had been present for the past seven to 
eight years.  In October 1964, X-ray examination of the left 
knee showed no bony lesions.

In January 1968, the veteran was examined in preparation for 
a remote assignment.  He reported a history of painful joints 
and the examiner noted that "[p]ainful joints refer to 
arthritis in right knee and occasionally in elbows, 
bilateral, pain mild, treated with aspirin, not 
incapacitating."  It was also noted that the veteran had 
traumatic arthritis of the right knee, secondary to an old 
fracture of the right tibia.

In February 1971, the veteran was seen for complaints of 
muscle discomfort and pain in his knees, arms, and hips.  
Examination of the joints was reportedly negative and the 
diagnosis was "overreaction."

The veteran's military retirement physical examination report 
is negative for specific complaints or abnormalities 
pertaining to the left knee or elbows.

Following his separation from service, the veteran filed 
claims of service connection for several disabilities, not 
including degenerative joint disease of the left knee and 
elbows.  He was afforded a VA medical examination in March 
1972.  X-ray examination of the knees was interpreted as 
showing definite traumatic arthritis on the right, but no 
abnormalities on the left.  

On June 6, 1972, the veteran sought treatment for joint 
discomfort in his arms and legs.  X-ray films of the elbows 
and knees were interpreted as showing a normal right elbow 
and a normal left knee.  X-ray examination of the left elbow 
was also determined to be normal, save for a tiny rudimentary 
spur along the posterior left olecranon.  

In July 1972, the veteran underwent neurological examination 
in connection with his complaints of a "peculiar sensation" 
around the elbows and knees followed by tremulousness.  The 
impression was anxiety reaction.  

In December 1974, a VA radiologist reviewed X-ray films of 
the veteran's left knee taken in March 1974.  He indicated 
that the films showed an "[e]ssentially normal left knee 
joint."

Private medical records show that in June 1989, the veteran 
sought treatment for joint pain, principally in his knees, 
back, and elbows.  He reported a history of a severe fracture 
of the right tibia which required a bone graft from his 
pelvis.  X-ray examination of the knees showed bilateral 
early joint arthrosis, worse on the right.  The assessment 
was early generalized degenerative osteoarthropathy.  He was 
seen again the following month, reporting that aspirin had 
not relieved his joint pain.  The assessment was early 
degenerative changes in the elbows and knees.

The August 1990 RO decision

In an August 1990 rating decision, the RO denied the 
veteran's claim of service connection for degenerative joint 
disease of the left knee and elbows on the basis that these 
conditions were not shown in service or related to any 
service-connected disability.  Although the veteran was 
notified of this decision by September 1990 letter, he did 
not initiate an appeal within the requisite time.

Relevant law and regulations

Because the veteran did not file a timely appeal, the August 
1990 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103 (1998).  The veteran now seeks to reopen his claims 
of service connection for degenerative joint disease of the 
left knee and elbows.  

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1998).  

The U.S. Court of Appeals for Veterans Claims (formerly the 
U.S. Court of Veterans Appeals, hereinafter "the Court") 
has held that a three-step analysis must be performed when a 
claimant seeks to reopen a previously denied claim.  Winters 
v. West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. 
App. 209 (1999).  

First, it must be determined whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a).  
Second, if new and material evidence has been presented, the 
case must be reopened and immediately upon reopening the 
Secretary must determine whether, based upon all the evidence 
and presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a).  Third, if the 
claim is well grounded, the Secretary may evaluate the merits 
after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Id.  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. 
West, 12 Vet App 1 (1998).  

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) noted that not every piece of new evidence 
is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Hodge, 155 F.3d at 1363.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The Court has 
subsequently held that the Justus credibility rule is not 
"boundless or blind;" if the newly submitted evidence is 
"inherently false or untrue," the Justus credibility rule 
does not apply.  Duran v. Brown, 7 Vet. App. 216 (1994).  

With these considerations in mind, the Board must now review 
the all of the evidence which has been submitted by the 
veteran or otherwise associated with the claims folder since 
the last final rating decision in August 1990.

The additional evidence

This additional evidence includes a transcript of a hearing 
conducted in April 1996 at which the veteran testified that 
he had injured both legs in service in an automobile 
accident, right greater than left, and that he had had 
consistent bilateral knee pain since that time.  He stated 
that he was also treated for bilateral elbow pain in service 
and that he had had continuous elbow pain since approximately 
1962.  The veteran indicated that he had been advised by his 
treating physicians that he had "bone spurs" in his elbows.

Also associated with the claims folder since the August 1990 
rating decision is a February 1998 letter from the veteran's 
private physician indicating that he had treated the veteran 
consistently since June 1996 for arthritis of the knees and 
elbows.  He noted that the veteran had advised him that he 
was seeking service connection for osteoarthritis.  In that 
regard, the physician noted that he had reviewed the 
veteran's medical records, including the January 1968 
examination report, and while he could not know for certain 
the date of onset of the veteran's arthritis, he felt that it 
was "certainly . . . present in the areas which are 
documented in the enclosed literature in 1968."  He also 
indicated that the veteran's symptoms were consistent with 
osteoarthritis over a number of years.  

In a more recent statement dated in May 1999, the veteran's 
physician indicated that the veteran "has severe 
osteoarthritis which may have been aggravated or started 
because of injury."

The veteran also submitted medical literature pertaining 
generally to arthritis.  This literature indicates that 
arthritis can result from a variety of causes, including 
injury.  See Wallin v. West, 11 Vet. App. 509 (1998). 

Analysis

Given the nature of the veteran's claims, the Board finds 
that the evidence set forth above is new and material 
evidence sufficient to reopen the claims of service 
connection for degenerative joint disease of the left knee 
and elbows in that it contributes to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
disabilities.  38 C.F.R. § 3.156(a); Hodge, 155 F.3d at 1363.  
As the claims are now reopened, the Board must next determine 
whether the claims are well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  See Elkins, supra.  

In that regard, the Federal Circuit has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  More specifically, the Federal Circuit has held that 
in order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service disease or injury 
and the current disability.  Id. at 1468.  For purposes of 
determining whether a claim is well grounded, the evidence is 
generally presumed to be credible.  See Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995); King v. Brown, 5 Vet. App. 19, 21 
(1993).

The Court has also established the following rules with 
regard to claims addressing the issue of chronicity.  The 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997).  A 
lay person is competent to testify only as to observable 
symptoms.  See Savage; Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  A layperson is not, however, competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability.  Id.  

In this case, the service medical records corresponding to 
the veteran's more than twenty years of active service 
contain notations of left knee and bilateral elbow pain.  The 
veteran has also provided testimony to the effect that he has 
experienced continuous left knee and bilateral elbow pain 
since service.

The post-service medical record contains diagnoses of 
degenerative joint disease of the left knee and elbows.  In 
addition, in a February 1998 letter, the veteran's private 
physician indicated that the veteran's reported continuous 
left knee and bilateral elbow pain were consistent with 
osteoarthritis over a number of years.  

Based on the foregoing evidence, and presuming its 
credibility, the Board finds that the claims of service 
connection for degenerative joint disease of the left knee 
and elbows are well grounded pursuant to 38 U.S.C. § 5107(a).  
See Savage, supra.  However, the Board finds that additional 
development is necessary in order to ensure that the duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  
Therefore, the issues of entitlement to service connection 
for degenerative joint disease of the left knee and elbows 
are addressed in the remand portion of this decision.  


ORDER

New and material evidence having been submitted, the 
veteran's claims of entitlement to service connection for 
degenerative joint disease of the left knee and elbows are 
reopened.  Further , the veteran's claims of entitlement to 
service connection for degenerative joint disease of the left 
knee and elbows are determined to be well grounded.  To that 
extent only, the appeal is granted.


REMAND

As set forth above, the Board has determined that the 
veteran's claims of service connection for degenerative joint 
disease of the left knee and elbows are well grounded within 
the meaning of 38 U.S.C.A. 5107(a).  In addition, the Board 
finds that the veteran's TDIU claim is well grounded.  This 
finding is based on the veteran's assertions concerning the 
severity of symptomatology resulting from his service-
connected disabilities.  King v. Brown, 5 Vet. App. 19 
(1993); Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

Because the veteran has submitted well-grounded claims, VA 
has a duty to assist him in the development of facts 
pertinent to these claims.  38 U.S.C.A. § 5107(a).  The Court 
has held that the duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claims 
includes obtaining adequate VA examination.  This duty is 
neither optional nor discretionary.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  Moreover, where the issue is 
entitlement to a TDIU, VA has a duty to supplement the record 
by obtaining a VA examination which includes an opinion on 
what affect, if any, the veteran's service-connected 
disabilities have on his ability to work.  Friscia v. Brown, 
7 Vet. App. 294, 297 (1994).  In that regard, it is noted 
that the veteran has not been afforded a VA medical 
examination in connection with his TDIU claim.  This matter 
must be remedied on remand.  

With respect to the claims of service-connection for 
degenerative joint disease of the left knee and elbows, the 
Board notes that in a number of decisions, the Court has 
admonished that VA must be guided by medical expert opinion 
and may not substitute its own judgment therefor.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the Board finds 
that a remand is necessary to obtain a medical opinion as to 
whether the veteran's left knee and bilateral elbow 
disabilities are causally related to his period of active 
service, any incident therein, or any service-connected 
disability.  Suttmann v. Brown, 5 Vet. App. 127, 137 (1993).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following action:

1.  The veteran should be offered the 
opportunity to submit or identify any 
additional medical evidence pertinent to 
his claims.  This is not meant to include 
records of treatment that have already 
been identified and/or obtained.  After 
securing any necessary release forms or 
authorization, the RO should directly 
contact any sources identified by the 
veteran.  Any such records so obtained 
should be associated with the veteran's 
claims folder.

2.  After the above records, if any, are 
secured and associated with the claims 
folder, the veteran should be afforded a 
VA medical examination for the purposes 
of determining the etiology of his left 
knee and bilateral elbow disabilities, as 
well as the effect, if any, of his 
service-connected disabilities on his 
ability to work.  The veteran's claims 
folder must be made available for review 
by the examiner in conjunction with the 
examination.  All indicated studies, 
tests, and consultations with specialists 
deemed necessary by the examiner should 
be accomplished.  

After reviewing the claims folder and the 
results of any studies or consultations, 
the examiner is requested to comment on 
the etiology and likely date of onset of 
any left knee and bilateral elbow 
disabilities noted, to include stating 
whether it is at least as likely as not 
that any left knee or bilateral elbow 
disability is causally related to the 
veteran's period of service, his reported 
continuous symptomatology, or any 
service-connected disability.  

The examiner is also requested to provide 
a detailed report of examination 
describing the degree of impairment 
resulting from all of the veteran's 
service-connected disabilities (bilateral 
hearing loss with post-operative 
stapedectomy and history of tinnitus; 
residuals of a fractured right tibia with 
traumatic arthritis, one-inch shortening 
of leg, and knee impairment; 
onychocryptosic nails of the feet; 
lumbosacral strain with traumatic 
arthritis; seminoma of the left testes 
with orchidectomy; bilateral tinea pedis; 
anxiety reaction with conversion and 
depression; donor's site scar of the 
right hip; and post-operative pilonidial 
cyst).  The examiner is also requested to 
furnish an opinion regarding whether the 
veteran's service-connected disabilities 
preclude substantially gainful 
employability without regard to advancing 
age.  

In rendering his or her medical opinions, 
the examiner is requested to reference 
the medical evidence of record and 
provide a complete rationale for any 
opinion offered.  The report of the 
examination, as well as those of any 
diagnostic testing and/or specialist 
consolations prepared in connection 
therewith, should be associated with the 
veteran's claims folder. 

3.  After the above development is 
completed, the RO should adjudicate de 
novo the claims of service connection for 
degenerative joint disease of the left 
knee and elbows, including consideration 
of 38 C.F.R. § 3.310.  The RO should 
again adjudicate the veteran's TDIU 
claim.

Thereafter, if the benefits sought on appeal are not granted, 
the veteran and his representative should be furnished a 
supplemental statement of the case and given the opportunity 
to respond.  The case should then be returned to the Board 
for further appellate consideration.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals







